

116 HR 7763 IH: Saving America's Future by Educating Kids Act of 2020
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7763IN THE HOUSE OF REPRESENTATIVESJuly 23, 2020Mr. Vela  (for himself and Mr. Mooney of West Virginia) introduced the following bill; which was referred to the  Committee on Education and LaborA BILLTo direct the Secretary of Education to develop and disseminate an evidence-based curriculum for kindergarten through grade 12 on substance use disorders.1.Short titleThis Act may be cited as the “Saving America's Future by Educating Kids Act of 2020”.2.Evidence-based curriculum on substance use disorders(a)In general(1)Development and dissemination of curriculumThe Secretary of Education, in consultation with the partners described in paragraph (2), shall develop and disseminate an evidence-based curriculum for kindergarten through grade 12 on educating students at an age-appropriate level on the dangers and harmful impacts of substances that—(A)focuses on opioid and other substances misuse and abuse; and(B)includes vaping, e-cigarettes, tobacco, and other substances.(2)PartnersThe partners described in this paragraph are the following:(A)The Assistant Secretary of the Substance Abuse and Mental Health Services Administration.(B)The Director of the Centers for Disease Control and Prevention.(C)The Assistant Secretary of the Administration for Children and Families.(D)The Commissioner of Food and Drugs.(E)The Director of the National Institute on Drug Abuse or a designee of the Director from the National Institute on Drug Abuse.(F)The Director of the National Institute on Alcohol Abuse and Alcoholism or a designee of the Director from the National Institute on Alcohol Abuse and Alcoholism.(G)The Administrator of the Office of Juvenile Justice and Delinquency Prevention of the Department of Justice or a designee of the Administrator from the Office of Juvenile Justice and Delinquency Prevention.(3)Review and updateThe Secretary of Education, in consultation with the partners described in paragraph (2), shall review and update the evidence-based curriculum developed under paragraph (1) every 2 years.(b)Competitive grant program(1)In generalBeginning the first fiscal year following the completion of the development of the evidence-based curriculum under subsection (a)(1), the Secretary of Education shall award grants, on a competitive basis, to State educational agencies to enable the State educational agencies to implement the evidence-based curriculum. The Secretary of Education shall award not less than 10 grants during each grant cycle.(2)ApplicationA State educational agency that desires to receive a grant under this subsection shall submit an application to the Secretary of Education at such time, in such manner, and accompanied by such information as the Secretary may require.(3)PreferenceIn awarding grants under this subsection, the Secretary of Education shall give preference to States that have experienced the highest drug overdose death rate per capita.(4)SubcontractA State educational agency that receives a grant under this subsection may subcontract with community coalitions, that are or have been a recipient of a grant under section 1032 of the Anti-Drug Abuse Act of 1988 (21 U.S.C. 1532), to implement the evidence-based curriculum, as needed.(5)Annual reportEach State educational agency that receives a grant under this subsection shall provide an annual report to the Secretary of Education on measures set by the Secretary to monitor the quality of implementation of the evidence-based curriculum.(c)DefinitionsIn this section:(1)Evidence-basedThe term evidence-based has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(2)State educational agencyThe term State educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(d)FundingThere are authorized to be appropriated to carry out this section such sums as may be necessary for the period of fiscal years 2021 through 2030.